Bell, Chief Judge.
The offense of child abandonment has two essential elements: (1) The wilful and voluntary abandonment of a child by the father or mother; and (2) the leaving of the child in a dependent condition. Code § 74-9902. Here the state’s case consisted only of the testimony of the ex-wife of defendant to the effect that defendant had not furnished adequate support for his minor child. As there was no evidence to establish the first element that defendant wilfully and voluntarily abandoned his child, the judgment of conviction and sentence must be reversed.

Judgment reversed.


McMurray and Smith, JJ., concur.